OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of New Jersey dated and filed August 10, 1998, the respondent was disbarred on consent and his name was stricken from the roll of attorneys in that State, effective immediately.
On September 9, 1998, the respondent was served with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of re*71ciprocal discipline in New York and to request a hearing prior to the imposition of such discipline. The disciplinary action against the respondent in New Jersey emanated from his knowing misappropriation of client funds.
The respondent has neither asserted any of the defenses enumerated in 22 NYCRR 691.3 (c) nor exercised his right to request a hearing.
Under the circumstances of this case, the respondent is disbarred.
Mangano, P. J., Bracken, Miller, O’Brien and Santucci, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that, pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Marshall F. Massa, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Marshall F. Massa, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.